In a proceeding pursuant to CPLR article 78 to review a determination by the respondent Elaine Lord, dated January 21, 1989, which removed the petitioner’s child from the Nursery Program at the Bedford Hills Correctional Facility, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Lange, J.), entered November 15, 1989, which dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
In general, an appeal will be considered academic, if the rights of the parties will not be directly affected by the determination of the appeal (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714; Town of Islip v Cuomo, 147 AD2d 56, 65). Correction Law § 611 (2) provides that a child may remain in a correctional institution with his or her mother for such a period as seems desirable for the welfare of the child, "but not after [he or she] is one year of age”. The petitioner’s child, born September 23, 1988, is clearly beyond the permissible age. Thus, the rights of the parties cannot be affected by the determination of this appeal. The appeal is therefore dismissed as academic. Thompson, J. P., Sullivan, O’Brien and Ritter, JJ., concur.